Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 01/14/21.
Claims 1-22 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 15-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (2017/0189024)
	Regarding claims 1 and 15, Adams discloses a stapling device comprising: a handle assembly (34; Fig. 1A) including a stationary handle (38) and a trigger (20, 22) that is movable in relation to the stationary handle; an elongate body (35) extending distally from the handle assembly and defining a longitudinal axis, the elongate body having a distal portion and a proximal portion (Fig. 1A); an approximation assembly (28) extending from the handle assembly along the elongate body, the approximation assembly including a clamp slide assembly (54) having a distal support portion, the clamp slide assembly being movable along the elongate body between retracted and advanced positions; a tool assembly (128) supported on the distal portion of the elongate body, the tool assembly including an anvil assembly (26) and a cartridge assembly (28), the cartridge assembly releasably supported on the distal support portion of the clamp slide assembly (Fig. 3) and movable in relation to the anvil assembly between spaced and clamped positions in response to movement of the clamp slide assembly between the retracted and advanced positions (Figs. 7A-7C), the cartridge assembly including a cartridge body (176), a knife assembly (142), and a staple pusher (140; Fig. 6), the knife assembly positioned within the cartridge body at a position proximally of the staple pusher and movable between retracted and advanced positions in response to actuation of the handle assembly, the staple pusher positioned within the staple cartridge distally of the knife assembly such that movement of the knife assembly from its retracted position to its advanced position moves the staple pusher from its retracted position to its advanced position (Fig. 5); and a locking device supported on the cartridge assembly (Fig. 5), the locking device including a stop member (154, 158) supported on one of the knife assembly and the staple pusher and a locking projection (154, 158) supported on the other of the knife assembly and the staple pusher, the locking projection (154) being movable in response to movement of the knife assembly from its advanced position back to its retracted position from a first position facilitating advancement of the knife assembly to a second position obstructing advancement of the knife assembly.
	Regarding claims 2 and 16, Adams discloses wherein the knife assembly includes a knife blade (32) and a knife holder (146), the knife blade secured to the knife holder and defining a cutting edge (Fig. 6).
	Regarding claim 3, Adams discloses wherein the cartridge assembly (28) and the anvil assembly (26) define axes transverse to the longitudinal axis of the elongate body (Fig. 3).
	Regarding claim 4, Adams discloses wherein the cartridge assembly and the anvil assembly are curved along their longitudinal axes (Fig. 5).
	Regarding claim 5, Adams discloses wherein the staple pusher (140) defines a knife slot (150; fig. 6) and the knife blade (32) is movably positioned within the knife slot.
	Regarding claim 10, Adams discloses wherein the stop member (154) is formed on the knife holder of the knife assembly and the locking projection (158) is formed on the staple pusher.
	Regarding claim 20, Adams discloses wherein the stop member (154) is formed on the knife holder of the knife assembly and the locking projection is formed on the staple pusher, the stop member including a proximally facing angled wall and a distally facing stop surface.
Allowable Subject Matter
Claims 6-9, 11-14, 17-19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
wherein the stop member is formed on the staple pusher and the locking projection is formed on the knife blade, the locking projection extending into the knife slot of the staple pusher (claims 6 and 17).
wherein the stop member includes a tapered distal face and a proximally facing stop surface that extends in a direction transverse to the longitudinal axis of the elongate body, the stop member being deformable from an undeformed condition to a deformed condition upon engagement with the locking projection to facilitate movement of the locking projection from a position distally of the stop surface to a position proximally of the stop surface (claim 7).
wherein the locking projection includes a resilient leaf spring supported on the staple pusher, the resilient leaf spring having a proximal end and being movable from a deformed condition to a non-deformed condition in response to movement of the knife assembly from its advanced position to its retracted position (claims 11 and 21).
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731